DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Horbal on May 27th, 2022.
Claim 5 has been amended as follows:
5.	(Currently Amended) A method of claim 1, further comprising:
storing an additional document in the relational database storage associated with a first document sub-category; 
updating the user associations by defining in the non-relational database storage a relationship between the additional document and a particular user identifier, wherein the particular user identifier is not associated with the first document sub-category; and 
updating the category associations in the non-relational database storage for the first document sub-category to include the particular user identifier.

Allowable Subject Matter
Claims 1, 4-10, 13-15, 18-24, 27 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The primary reason for allowance is that the claims recite the limitations 
“querying the non-relational database storage using at least one currently-selected user identifier;
recording in the non-relational database storage a document count for each of the document categories in the plurality of document categories, the document count for each document category indicating a number of documents in the selection of the plurality of documents associated with that document category;
wherein the plurality of document categories are recorded in the non-relational data base storage as a category hierarchy including at least one parent category and at least one sub-category nested within each parent category,
wherein the category associations for each parent category inherit the category associations for each of the at least one sub-category nested within that parent category,
wherein the document in the non-relational database storage for each parent category is determined by inheriting the document count from each subcategory nested within that parent category;
determining a selected plurality of document categories by querying the plurality of category associations in the non-relational database storage using the at least one currently-selected user identifier; and
determining the plurality of file icons to include a plurality of category icons corresponding to the selected plurality of document categories” which, in combination with the other recited features, are not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art references are Morsi (U.S Pub # 20140337373) in view of Bisca (U.S Pub # 20140372956) and Broder (U.S Pub # 20080133473) that disclose a method for organizing and displaying in real-time data related to a plurality of documents. The references fail however to specifically teach and or suggest the specific features as highlighted above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166